Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 06, 2022

The Court of Appeals hereby passes the following order:

A22A1299. LOONEY v. THE STATE.

      In 2003, James Jeffery Looney pled guilty to aggravated child molestation,
incest, and child molestation. In 2020, Looney filed a motion for out-of-time appeal.
After the trial court granted that motion, Looney filed an application for discretionary
appeal in this Court. Looney’s application was granted, and he subsequently filed a
notice of appeal.
      The Supreme Court of Georgia, however, recently decided in Cook v. State,
___ Ga. ___ (Case No. S21A1270; decided March 15, 2022), that there “is no legal
authority for motions for out-of-time appeal in trial courts.” Id. at ___ (5). And that
holding applies “to all cases that are currently on direct review or otherwise not yet
final.” Id. Accordingly, the trial court’s order granting Looney’s motion for an out-of-
time appeal is vacated, and this case is remanded for the entry of an order dismissing
Looney’s motion. See Rutledge v. State, ___ Ga. ___ (Case No. S21A1036; decided
March 15, 2022) (as a result of Cook decision, defendant had no right to file a motion
for out-of-time appeal in the trial court). In addition, because Looney’s motion for
out-of-time appeal was granted in this case, the trial court is directed to vacate any
subsequent rulings on filings that the court lacked jurisdiction to decide without the
granted out-of-time appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/06/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.